Citation Nr: 0817148	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1980.  He was born in 1954.

This appeal is brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO), in November 2001, which 
held that new and material evidence had not been submitted 
since the veteran's prior final RO denial in 1982, and the 
claim was not reopened.

In June 2007, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
New York City; a transcript is of record.  

In September 2007, the Board held that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for prostatitis.

The veteran took the case on appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2007, the 
Court set aside the Board decision and remanded the case to 
the Board for readjudication in keeping with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a rating decision in August 1982, the RO denied service 
connection for prostatitis on the basis that it had pre-
existed service and was not aggravated therein; that decision 
was not appealed, and it became final.  The issue thus 
becomes whether new and material evidence has since been 
submitted to reopen the claim.

In addressing that issue in the Board decision of September 
2007, it was noted that the law had been changed during the 
course of the appeal.  The Board applied the more recent 
criteria; the Joint Motion pointed out that based on the 
adjudicative history, the earlier regulations should have 
been applied.  

In sum, the amendments made to 38 C.F.R § 3.156(a) to 
redefine what constitutes new and material evidence apply 
only to requests to reopen finally decided claims received on 
or after August 29, 2001.  For those claims filed before that 
date, new and material evidence is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In cases in 
which the request to reopen was filed on or after August 29, 
2001, the amended version of 38 C.F.R. § 3.156(a) applies.  
This provides that new and material evidence "can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim".

In either event, it remains unclear the nature of any 
relevance the use of either of the criteria may or may not 
have on the final adjudication of this particular case with 
regard to the factual and substantive consideration of 
whether or not new and material evidence may have been 
submitted to reopen.  Regardless of which regulation on 
reopening, new or old, is used, the essence of the situation 
remains that it is credible evidence which is wanting, not 
the lack of proper notice or other peripheral procedural 
questions.

The essence of the substantive question at hand (other than 
reopening) is whether the veteran's admitted pre-existing 
prostate problems were aggravated in, or as a result of, 
service.  Specifically, the issue is whether two instances of 
symptoms in service reflected aggravation of the pre-existing 
condition, and/or whether he has had chronic residuals 
thereof since then.  The 1982 VARO decision held that they 
did not.  And to date, the only opinion to the contrary is 
that which has been provided by the veteran who is not 
qualified to provide such an opinion in the face of clinical 
evidence to the contrary.  There is no credible medical 
opinion of record to sustain the veteran's allegations that 
his symptoms in service reflected a chronic or permanent 
increase in the underlying prostatitis pathology of any sort.  

Nonetheless, and since the Court remanded the case for Board 
action in accordance with the Joint Motion, accordingly, the 
case is REMANDED for the following action:

1.  The Joint Motion specifically requests 
that the appellant be provided the 
opportunity, as his right, to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran and his representative 
should be provided with a comprehensive 
recitation of the regulations in effect 
with regard to new and material evidence 
at the time pertinent to his pending claim 
on appeal, based on his endeavoring to 
reopen the claim in November 2000.  

3.  The case should be forwarded to a VA 
physician with expertise in prostate 
disabilities to render an opinion as to 
the following: 

    (a)  What was the nature of the 
veteran's pre-service prostate disability?

    (b)  What prostate problems did he 
manifest in service?

    (c)  What prostate problems has he 
manifested since service to the present? 

    (d)  Was there an increase in prostate 
symptoms in, or as a result of, service 
beyond the natural progress of the 
disability?  

    (e) The opinions should be couched in 
terms of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that such currently 
diagnosed prostate problems are causally 
related to the veteran's service or 
reflective of in-service aggravation, or 
whether that is unlikely (i.e., less than 
a 50-50 probability).

    (f)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

    (g)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

	(h)  The file should be reviewed in 
conjunction with the examination, and the 
opiner should so state.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim.  If the decision remains adverse, 
provide him and his representative with an 
appropriate Supplemental Statement of the 
Case.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

